Citation Nr: 1505537	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-18 980	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 30 percent for left knee chondromalacia patella with dislocation and subluxation (hereinafter "left knee disability").


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1985 to January 1993.

This appeal originally came to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  During the pendency of this appeal, the Veteran moved and the current agency of original jurisdiction is the VA RO in Honolulu, Hawaii.

In August 2013, the Board remanded the issue on appeal for additional development.  Following an August 2013 Board Remand, in an October 2014 rating decision, the AOJ granted a separate 20 percent rating for left knee disability, resulting in an increased rating for left knee disability that combined to 30 percent, effective from November 19, 2010. On November 24, 2014, the appeal for a higher rating for left knee disability was certified as being returned to the Board.  On January 5, 2015, the Board issued a decision in this appeal, again remanding the issue for further development (new VA knee examination).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

On November 24, 2014, the appeal for a higher rating for left knee disability was certified as being returned to the Board.  The letter stated that the "appeal" is being returned to the Board, but did not specifically indicate which issue on appeal was being certified to the Board.  The only issue for which an appeal to the Board had been perfected at that time was the issue of higher rating for left knee disability.  The November 24, 2014 letter notice to the Veteran and attorney advised that the case was being transferred to the Board, the Board would decide the case in docket order, to send any new evidence to the Board, and that the time limit for submitting new evidence was controlled by 38 C.F.R. § 20.1304 (2014).  

On December 9, 2014, the Veteran's attorney wrote to the Board under the assumption that the Veteran had multiple appeals, and requested VA to "clarify the  specific claims before the Board at this time."  The Veteran's attorney requested the Board to "allow the full 90 days from the date of the certification letter prior to deciding the claim."  The letter did not indicate time was needed to obtain or develop additional evidence, that any evidence would be forthcoming, or even what the basis of the requested 90 day delay was.  

The applicable regulation to which the Veteran and attorney were directed, 38 C.F.R. § 20.1304, does not provide for a blanket 90 day period prior to Board adjudication for any reason, including for the submission of evidence.  The regulation specifically provides a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a request for a personal hearing, additional evidence, or a request for a change in representation.  The regulation does not provide that a request for 90 days for any reason, or for no reason, is a matter of right.  The recertification to the Board follows a lengthy appeal process since 2010, during which the Veteran and attorney had the opportunity at any time to present any evidence in support of the appeal.  The recertification letter specifically advises that a Board decision could come before the 90 day period ends.  Such language is meant to encourage early submission of such requests or evidence rather than extend the already lengthy appeals process for 90 more days. 

In this case, the attorney's December 9, 2014 letter did not invoke explicitly any of the 38 C.F.R. § 20.1304 regulatory reasons contemplated, namely, change in representation, request for a personal hearing, or submission of additional evidence.  The regulation contemplates the actual submission of evidence during this period to invoke the 90 day procedural safeguard of review of such evidence.  

The Board remand for development of evidence pursuant to the duty to assist the Veteran, and which directed the development requested by the Veteran's attorney, was issued on January 5, 2015.  In this case, the December 9, 2014 correspondence from the Veteran's attorney was not associated with the Veteran's electronic claims file until January 9, 2015, which was after the Board had issued the January 5, 2015 remand order.  Had the December 9, 2014 letter been in the electronic claims file prior to the January 5, 2015 Board decision, it may have been liberally construed by the Board as a motion for extension of time to submit additional evidence, as, by process of elimination, the letter was not a request for change of representation, and it is unlikely that 90 days would be needed to make the simple decision to request a hearing.  To the extent that the December 9, 2014 letter could be construed as a motion for extension of 90 days for the submission of additional evidence, the Board has not explicitly ruled on such motion, and did not do so prior to issuing the January 5, 2015 Board remand order. 

The Board finds that there is no potential for actual prejudice in this case by issuing the January 5, 2015 remand order prior to ruling on the motion for extension of time, and does so for the following reasons.  First, the January 5, 2015 Board remand order is not a "decision" in this case, but is a remand order for development of additional evidence (new knee examination) to assist the Veteran in substantiating the claim.  Notably, the additional development directed was the development (new knee examination) that was requested by the Veteran's attorney.  Second, there can be no prejudice because any evidence the attorney or Veteran present at any time during the remand will be fully considered prior to a later Board merits "decision" or "adjudication" by the Board.  Following the entire remand period of time, the case would be recertified and returned to the Board (just ast it was recertified to the Board on November 24, 2014 following the August 2013 remand period), at which time the same procedural rights and time limits of 38 C.F.R. § 20.1304 would again be afforded the Veteran and attorney, and notice of such rights would again be provided to the Veteran and attorney by recertification letter and/or letter from the Board.  

Third, in this particular case, it appears the Veteran is satisfied with compensation awarded by VA and wants to withdraw the underlying appeal for higher rating for left knee disability.  Subsequent to the January 5, 2015 Board remand, a January 7, 2015 VA compensation examination (left knee) request was opened, and a January 12, 2015 notice of the scheduled VA compensation examination was mailed to the Veteran and attorney on January 12, 2015.  In response, on January 15, 2015, the Veteran called to cancel the appeal ("request") for increased rating for left knee disability, and the VA examination of the left knee was cancelled.  The Veteran indicated to VA that he was satisfied with the rating for the knee.  (An October 2014 rating decision granted a separate 20 percent rating for left knee disability, resulting in an increased rating for left knee disability that combined to 30 percent, effective from November 19, 2010)  The Veteran reported to VA on January 15, 2015 that his attorney was supposed to have cancelled his request (appeal) for increased rating for the left knee disability.  This appears to reflect that the Veteran not only wants to withdraw the appeal for an increased rating, but he has instructed his attorney to withdraw the appeal.  

While the Veteran's intent to withdraw the appeal seems clear, because the withdrawal request is not in the form of a writing from the Veteran or his attorney, the verbal expression of intent to withdraw the appeal is insufficient to effect the withdrawal; a writing from the Veteran or his attorney is needed to withdraw the left knee rating appeal.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  
38 C.F.R. § 20.204 (2014).  In order to withdraw the appealed issue of increased rating for left knee disability, the Veteran and/or attorney need to submit to the Board a written withdrawal of the appeal of increased rating for left knee disability. 

While it appears in this case that the Veteran will not be prejudiced by issuance of a Board remand order on January 5, 2015 prior to ruling on the motion for extension of time (ostensibly for purposes of submitting evidence), and because it appears the Veteran wants to withdraw the appeal of the left knee rating issue, nevertheless, out of an abundance of caution to insure due process regarding the submission of any potential additional evidence, the Board will vacate its January 5, 2015 remand order to allow the submission of any additional evidence by the Veteran's attorney.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 



	                        ____________________________________________
J. Parker
	Veterans Law Judge, Board of Veterans' Appeals


